--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





NAKED BRAND GROUP INC. 2014 LONG-TERM INCENTIVE PLAN
AMENDED AND RESTATED OPTION AWARD AGREEMENT
 


THIS AMENDED AND RESTATED OPTION AGREEMENT (the “Agreement”) amends, restates,
supersedes and replaces the Option Award Agreement, effective as of June 6, 2014
(the “Date of Grant”) between Naked Brand Group Inc., a Nevada corporation (the
“Company”), and Carole Hochman (the “Participant”).


This Agreement sets forth the general terms and conditions of Options.  By
accepting the Options, the Participant agrees to the terms and conditions set
forth in this Agreement and the Naked Brand Group Inc. 2014 Long-Term Incentive
Plan (the “LTIP”).
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the LTIP.
 
1.             Grant of the Award. Subject to the provisions of this Agreement
and the LTIP, the Company hereby grants to the Participant the right and option
(the “Option”) to purchase 57,150,000 Common Shares at a per-share exercise
price equal to the fair market value of a share of the Company’s Common Shares
on the Date of Grant of $0.128.  The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
pursuant to the employment agreement, dated as of June 6, 2014, between the
Participant and the Company (the “Employment Agreement”).


2.             Nature of the Options. The Option shall be intended to qualify as
an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of
1986, as amended (the “Code”), to the maximum extent permissible under the
limits contained in Section 422 of the Code, and any portion of the Option that
is in excess of the limits contained in Section 422 of the Code on the grant
date shall be granted as a “non-qualified stock option.”  Any portion of the
Option granted as a non-qualified stock option shall contain an “early exercise”
feature pursuant to Section 7(d) of the LTIP, which shall provide the
Participant with the right (but not the obligation) to immediately exercise such
portion of the Option for shares of common stock of the Company that shall be
subject to the same vesting schedule as the underlying stock options.


3.             Vesting Schedule.  Subject to earlier termination in accordance
with the LTIP or this Agreement, the Option shall vest and become exercisable in
equal monthly installments over three (3) years from the date of the closing of
$4 million of the proposed $6 million private placement for the Company
(including any bridge financing), as proposed by Noble Financial Group, Inc.
(the “Closing”), subject to the Participant’s continued employment through the
applicable vesting date, unless previously vested or cancelled in accordance
with the provisions of the LTIP or this Agreement (each applicable date a
“Scheduled Vesting Date”).


4.             Term and Forfeiture.  The Options shall expire and no longer be
exercisable ten (10) years from the Date of Grant, subject to earlier
termination in accordance with the LTIP or this Agreement.  Notwithstanding
anything in the LTIP, the Employment Agreement or this Agreement to the
contrary, the Option shall be fully forfeited by the Participant in the event
that: (i) the LTIP is not approved by the Company’s shareholders within 12
months of the date on which the LTIP was approved by the Board; (ii) for any
reason, the Closing does not occur; or (iii) for any reason, the Participant’s
employment is terminated prior to becoming Chairman and Chief Executive
Officer/Chief Creative Officer of the Company.


 
 

--------------------------------------------------------------------------------

 
5.             Termination Without Cause; Resignation for Good Reason.  In the
event that the Participant’s employment is terminated by the Company without
Cause, or if the Participant resigns from her employment hereunder for Good
Reason, and other than pursuant to Section 4(iii) of this Agreement, the Option
shall vest in full and be non-forfeitable as of the date of termination.  Any
vested Options granted as “incentive stock options” shall continue to be
exercisable for a period of ninety (90) days following the date of such
termination (but in no event later than the expiration of the term of such
Options as set forth herein).  Any vested Options granted as “non-qualified
stock options” shall continue to be exercisable for the remainder of the term of
such Options as set forth herein.  To the extent that any vested Options are not
exercised within such periods following termination of employment, such Options
shall be cancelled and revert back to the Company for no consideration and the
Participant shall have no further right or interest therein.


6.             Death; Disability.  If the Participant’s employment with the
Company terminates as a result of the Participant’s death or Disability, a
portion of the Options shall vest such that, when combined with previously
vested Options, an aggregate of 100% of the Options granted pursuant to this
Agreement shall have vested.  Any vested Options granted as “incentive stock
options” shall continue to be exercisable for a period of 180 days following the
date of the Participant’s death or Disability (but in no event later than the
expiration of the term of such Options as set forth herein).  Any vested Options
granted as “non-qualified stock options” shall continue to be exercisable for
the remainder of the term of such Options as set forth herein.  To the extent
that any vested Options are not exercised within such periods, such Options
shall be cancelled and revert back to the Company for no consideration and the
Participant or his estate, as applicable, shall have no further right or
interest therein.


7.             Termination of Employment for Cause; Resignation without Good
Reason.  If the Participant’s employment is terminated by the Company for Cause,
or if the Participant resigns from her employment without Good Reason, and other
than pursuant to Section 4(iii) of this Agreement, all further vesting of the
Participant’s outstanding Options shall be immediately cancelled and revert back
to the Company for no consideration, and the Participant shall have no further
right or interest therein.  Other than in cases of a termination pursuant to
Section 4(iii) of this Agreement, any vested Options shall continue to be
exercisable for a period of ninety (90) days following the date of such
termination; provided, however, that if the date of  such termination of the
Participant’s employment falls on a date on which the Participant is prohibited,
by Company policy in effect on such date, from engaging in transactions in the
Company’s securities, such termination date shall be extended to the date that
is ten (10) days after the first date that the Participant is permitted to
engage in transactions in the Company’s securities under such Company policy
(but in no event later than the expiration of the term of such Options as set
forth herein). To the extent that any vested Options are not exercised within
such period following termination of employment, such Options shall be cancelled
and revert back to the Company for no consideration and the Participant shall
have no further right or interest therein.


 
2

--------------------------------------------------------------------------------

 
8.             Change of Control.  In the event of a Change of Control, prior to
any Scheduled Vesting Date, to the extent the successor company (or a subsidiary
or parent thereof) does not assume or provide a substitute for the Options on
substantially the same terms and conditions, all vested and unvested Options
shall become fully vested and exercisable in accordance with Section 9.  To the
extent the successor company (or a subsidiary or parent thereof) assumes or
provides a substitute for the Options on substantially the same terms and
conditions, the existing vesting schedule will continue to apply; provided,
however, that, if within 24 months following the date of a Change of Control,
the Participant’s employment with the Company is terminated without Cause or the
Participant resigns for Good Reason, all of the Options shall become fully
vested and exercisable in accordance with Section 9.


9.             Method of Exercising Options.


(a)             Notice of Exercise.  Subject to the terms and conditions of this
Agreement, the Options may be exercised by written notice to the Company signed
by the Participant (or, to the extent the Option qualifies as a “non-qualified
stock option”, her permitted transferee) and stating the number of Common Shares
in respect of which the Options are being exercised.  Such notice shall be
accompanied by payment of the full purchase price. The date of exercise of the
Options shall be the later of (i) the date on which the Company receives the
notice of exercise or (ii) the date on which the conditions set forth in Section
9(b) are satisfied.  Notwithstanding any other provision of this Agreement, the
Participant may not exercise the Options and no Common Shares will be issued by
the Company with respect to any attempted exercise when such exercise is
prohibited by law or any Company policy then in effect.  In no event shall the
Options be exercisable for a fractional Common Share.


(b)             Payment.  In order to exercise the Options, the Participant may
tender payment of the exercise price in full with, or in a combination of: (i)
delivery of cash or cash equivalents, (ii) subject to all applicable laws,
delivery of Common Shares already owned by the Participant that are fully vested
and freely transferable by the Participant, (iii) by a combination of
cash and shares; (iv) a net share settlement procedure pursuant to which the
Company withholds the Common Shares subject to the Options, (v) a broker or (vi)
by such other means as the Committee, in its discretion, may authorize.


(c)             Limitation on Exercise.  The Options shall not be exercisable
unless the offer and sale of Common Shares pursuant thereto has been registered
under the Securities Act of 1933, as amended (the “Act”) and qualified under
applicable state “blue sky” laws or the Company has determined that an exemption
from registration under the Act and from qualification under such state “blue
sky” laws is available.
 
(d)             Section 83(b) Election.  If, following the exercise of any or
all of the Option, the Participant makes an election under Section 83(b) of the
Code to be taxed with respect to any restricted stock as of the date of transfer
of the restricted stock rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83 of the Code, the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.


10.             Nontransferability of Options. To the extent the Option
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code, it shall not be transferable by the Participant other than to a
designated beneficiary upon the Participant’s death or by will or the laws of
descent and distribution, and shall be exercisable during the Participant’s
lifetime only by her.  To the extent the Option qualifies as a “non-qualified
stock option”, it shall be not be transferable by the Participant, in whole or
in part, other than by the Participant to an estate planning vehicle, including
any trust solely for the benefit of the Participant and her family members, or
to a designated beneficiary by last will and testament or by the laws of descent
and distribution or pursuant to a domestic relations order.
 
 
3

--------------------------------------------------------------------------------

 
11.             Rights as a Shareholder.  The Participant shall have no rights
as a shareholder with respect to any Common Shares issuable upon exercise of the
Options until the Participant becomes a holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior
to the date upon which the Participant shall become the holder of record
thereof.


12.             No Entitlements.
 
(a)             No Right to Continued Employment.  This Agreement does not
constitute an employment agreement and nothing in the LTIP or this Agreement
shall modify the terms of the Participant’s employment, including, without
limitation, the Participant’s status as an “at will” employee of the Company, if
applicable.  None of the LTIP, the Agreement, the grant of Options, nor any
action taken or omitted to be taken shall be construed (i) to create or confer
on the Participant any right to be retained in the employ of the Company, (ii)
to interfere with or limit in any way the right of the Company to terminate the
Participant’s employment at any time and for any reason or (iii) to give the
Participant any right to be reemployed by the Company following a termination of
employment for any reason.


(b)             No Right to Future Awards.  The Options and all other
equity-based awards under the LTIP are discretionary.  The Options do not confer
on the Participant any right or entitlement to receive another grant of Options
or any other equity-based award at any time in the future or in respect of any
future period.


13.             Taxes and Withholding.  The Participant must satisfy any
federal, state, provincial, local or foreign tax withholding requirements
applicable with respect to the exercise of the Options.  The Company may require
or permit the Participant to satisfy such tax withholding obligations through
the Company withholding of Common Shares that would otherwise be received by
such individual upon the exercise of the Options.  The obligations of the
Company to deliver the Common Shares under this Agreement shall be conditioned
upon the Participant’s payment of all applicable taxes and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.


14.             Securities Laws.  The Company shall not be required to issue
Common Shares in settlement of or otherwise pursuant to the Options unless and
until (i) the Common Shares have been duly listed upon each stock exchange on
which the Common Shares are then registered; (ii) a registration statement under
the Securities Act of 1933, as amended, with respect to such Common Shares is
then effective; and (iii) the issuance of the Common Shares would comply with
such legal or regulatory provisions of such countries or jurisdictions outside
the United States as may be applicable in respect of the Options. In connection
with the grant or vesting of the Options, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.


 
4

--------------------------------------------------------------------------------

 
15.             Qualification as an Incentive Stock Option. It is understood
that this Option is intended to qualify as an incentive stock option as defined
in Section 422 of the Code to the extent permitted under applicable law.
Accordingly, the Participant understands that in order to obtain the benefits of
an incentive stock option, no sale or other disposition may be made of shares
for which incentive stock option treatment is desired within one (1) year
following the date of exercise of the Option or within two (2) years from the
Date of Grant.  The Participant understands and agrees that the Company shall
not be liable or responsible for any additional tax liability the Participant
incurs in the event that the Internal Revenue Service for any reason determines
that this Option does not qualify as an incentive stock option within the
meaning of the Code.
 
16.             Disqualifying Disposition.  If the Participant disposes of the
shares of Common Stock prior to the expiration of either two (2) years from the
Date of Grant or one (1) year from the date the shares are transferred to the
Participant pursuant to the exercise of the Option, the Participant shall notify
the Company in writing within thirty (30) days after such disposition of the
date and terms of such disposition.  The Participant also agrees to provide the
Company with any information concerning any such dispositions as the Company
requires for tax purposes.


17.             Miscellaneous Provisions.
 
(a)             Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the headquarters of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications.  Any such notice shall be deemed effective upon receipt thereof
by the addressee.


(b)             Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.


(c)             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


(d)             Incorporation of LTIP; Entire Agreement.  This Agreement and the
Options shall be subject to the LTIP, the terms of which are incorporated herein
by reference, and in the event of any conflict or inconsistency between the LTIP
and this Agreement, the LTIP shall govern. This Agreement and the LTIP
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.  The Participant acknowledges receipt of
the LTIP, and represents that he is familiar with its terms and provisions.


 
5

--------------------------------------------------------------------------------

 
(e)             Amendments.  Subject to all applicable laws, rules and
regulations, the Committee shall have the power to amend this Agreement at any
time provided that such amendment does not adversely affect, in any material
respect, the Participant’s rights under this Agreement without the Participant’s
consent. Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to the
Options without the consent of the Participant to the extent it deems necessary
or desirable in its sole discretion (i) to comply with or take into account
changes in, or rescissions or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules or standards and other
applicable laws, rules, regulations, guidance, ruling, judicial decision or
legal requirement, (ii) to ensure that the Options are not subject to taxes,
interest and penalties under Section 409A of the Code, (iii) to take into
account unusual or nonrecurring events or market conditions, or (iv) in any
other manner set forth in Section 15 of the LTIP.  Any amendment, modification
or termination shall, upon adoption, become and be binding on all persons
affected thereby without requirement for consent or other action with respect
thereto by any such person. The Committee shall give written notice to the
Participant in accordance with Section 17(a) of this Agreement of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof.  The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
Options in any manner that is consistent with the LTIP and approved by the
Committee.
 
(f)             Section 409A of the Code.  It is the intention and understanding
of the parties that the Options granted under this Agreement do not provide for
a deferral of compensation subject to Section 409A of the Code.  This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any Options.
Notwithstanding any other provision of this Agreement or the LTIP, if the
Committee determines in good faith that any provision of the LTIP or this
Agreement does not satisfy Section 409A or could otherwise cause any person to
recognize additional taxes, penalties or interest under
Section 409A, the Committee may, in its sole discretion and without the consent
of the Participant, modify such provision to the extent necessary or desirable
to ensure compliance with Section 409A.  Any such amendment shall maintain, to
the extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A.  This Section
17(f) does not create an obligation on the part of the Company to modify the
LTIP or this Agreement and does not guarantee that the Options will not be
subject to interest and penalties under Section 409A.


(g)       Successor.  Except as otherwise provided herein, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 10.


(h)       Choice of Law.  Except as to matters of federal law, this Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of New York (other than its conflict of
law rules).

 
6

--------------------------------------------------------------------------------

 


 
NAKED BRAND GROUP INC.
       
By:
/s/Joel Primus
 
Name:
Joel Primus
 
Title:
President and director



The undersigned hereby acknowledges having read the LTIP and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the LTIP and this
Agreement.  The Participant acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such exercise or
disposition.
 
Name (Printed):  Carole Hochman
 
Signature:  /s/ Carole Hochman
 
Date:  August 20, 2014
 





 
7

--------------------------------------------------------------------------------

 
